Title: To Thomas Jefferson from David Austin, 16 June 1801
From: Austin, David
To: Jefferson, Thomas


               
                  Washington June 16th. 1801.
               
               That the President may not be at the trouble of demanding farther explanations, the following considerations are submitted, in aid to the general pacific design.
               1. That the event contemplated is looked for, to arrise from some quarter, by all the world, needs no confirmation. The Earth and the Heavens are moved to discover from what quarter, this beneficence to the sons of men shall come.
               2. No Potentate on Earth possesses more pacific powers, & I trust there is no one of readier mind to acts of beneficence than the President of the United States.
               3. In the order of revolving providence, he is placed on the summit of the first National Mount that is cleared of the froth of revolutionary operations.
               4. In him, as in a glass, is to be seen the example that must reflect to others, the light of an administration, that God will own, bringing Peace on earth & good will to men.
               5. The Nation over which the President rules is waiting a gift from his hand. The old stores are exhausted: a new supply of matter is required for the appetite of the approaching fourth of July. Nothing could be more timely, as it respects the National expectation; the opening Œra: the hope of Zion, & the joy of the World, than an happy issue to the question now in hand. There will be a vacuum if the President fails to open his hand.
               In regard to the subject matter of the proclamation the President will observe.
               1. That Commercial Waters form the sea on wh. the Ships of the belligerent powers now move. To this tumultuous & unnatural & useless swelling the President is capable to speak peace so far as his trident extends, & others will learn to quiet their own waters upon the same principles & from the same happy example.
               Our Nation, as a body, would rejoice in the retrograde operation, either as their ears would cease to be stunned with lists of Captures; or as the nations might behold the virtues of our administration, or in hope that a pacific effect might be wrought from our example, either of choice or of necesity.
               2. The reciprocity of rights among commercial nations, our Nation insists upon. The bands of the Jay-treaty they would be happy to see exchanged for a system of more enlarged policy. Great Britain would not wish a rupture with us, on this accompt, both as she has other fish to fry, & stands in need, & will stand, in great need of the breadbasket of the United States.
               A new arrangment with Great Britain would gratify the Nation, & afford a cordial to the stomach of G. Washington, who by the signature of that instrument well nigh sold all he had gained by his sword.
               3. A suppression of the useless pageantry of foreign diplomacy will be a Republican stroke. It will gratify all sides of the question, & save a vast expence. It will present an excellent countenance & go farther to establish the presidental independance & determination than twenty ships of the Line.—
               4. The Algerine business is thus far regularly provided for. The object may be reinforced as occasion may require.
               5. The principles of our commercial basis are the fairest imaginable: And the Nations will eventually come to their support.
               6. The matter of Convoys may be suffered to wait an easy issue. There may not be need of the exertion. The sound of our pacific design may outtravel our power. The countenance of the matter is good. Let it stand as thunder, not yet let off.
               7. The threatned Embargo will evince firmness of administration: meet the approbation of our Country, & present an unpromising side to some others.—
               8. The appeal to the interests of our National Zion will gratify her hope; & quicken her pulse in favor of the administration; & so much the more, as so much hath been said to weaken the prospect of moral good from the President’s election.
               To conclude: let the President’s own eye survey the sublimity of the Object: his own judgment decide: & his own hand send the instrument, entire, to the Press. Let no other eye behold, nor hand toutch the design. Let the matter be wholly your own, & no other counsels suffered to discompose so finished a system of policy as the President will find the present to be.
               In this hope, humbly submit the whole, & subscribe yr: Affec: friend.
               
                  
                     D. Austin
                  
               
            